Wagner, Judge,
delivered the opinion of the court.
The only error complained of, is the action of the court in entering up judgment against the sureties on plaintiff’s bond. It seems that the plaintiff commenced an action before a justice of the peace to recover possession of a horse, and the case was finally appealed to the Circuit Court, where judgment was rendered for the defendant. In the latter court it was shown, that the bond given by the plaintiff was lost, and testimony was admitted by the court as to the character oí the bond, and who were the sureties.
Upon this evidence the court gave judgment against the sureties. The sureties appeared, and objected to the admission of any evidence concerning the bond, and insisted that the same could not be proved or supplied in that way; but the court decided otherwise.
*148The sureties were before the court. They appeared and contested the very facts on which judgment was pronounced. If the bond was lost or destroyed, there was no valid reason against hearing secondary evidence of its contents. The evidence seems to have been sufficient to satisfy the court, and with its decision on the" facts we will not interfere. The statute in relation to supplying lost records, which has been been relied on, does not apply to this case.
Let the judgment be affirmed.
The other judges concur-